NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                               JAN 21 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

DAWN S. NEWTON,                                  No. 13-35723

              Plaintiff - Appellant,             D.C. No. 2:11-cv-00226-RHW

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Eastern District of Washington
                   Robert H. Whaley, District Judge, Presiding

                          Submitted November 3, 2014**

Before: THOMAS, Chief Judge, and D.W. NELSON and LEAVY, Circuit Judges.

       Dawn S. Newton appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellant’s motion to
submit this appeal on the briefs is therefore denied as moot.
Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review the

district court’s order de novo, Andrews v. Shalala, 53 F.3d 1035, 1039 n.1 (9th Cir.

1995), and the Commissioner’s factual findings for substantial evidence, id. at

1039. We affirm.

      Newton contends that her credible testimony regarding her pain symptoms

and limitations establishes that she cannot sit or stand long enough to be able to

work. The Administrative Law Judge (“ALJ”) provided specific, clear and

convincing reasons for rejecting Newton’s subjective complaints. See Lingenfelter

v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (reciting standard of review);

Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996) (listing factors to consider in

evaluating credibility).

      Newton also contends that the ALJ did not properly evaluate the medical

opinions regarding the presence of mental impairment. Substantial evidence

supports the ALJ’s evaluation of the medical opinions in determining that Newton

does not have a severe mental impairment. The ALJ properly evaluated the

medical opinions after “setting out a detailed and thorough summary of the facts

and conflicting clinical evidence, stating his interpretation thereof, and making

findings.” Embrey v. Bowen, 849 F.2d 418, 421 (9th Cir. 1988) (internal citation

and quotation marks omitted).

      AFFIRMED.

                                          2